Citation Nr: 0214785	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1976 to October 
1979.  

This appeal arises from a December 1997 rating decision of 
the Boston, Massachusetts Regional Office (RO) that denied 
entitlement to service connection for a psychiatric disorder. 

The Board of Veterans' Appeals (Board) remanded this case in 
July 1999 for development of the record.  The case has now 
been returned for appellate consideration.


FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The veteran's psychiatric disorder is not shown to be 
related to service or any incident thereof.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated during 
the veteran's active duty service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed.Reg. 45620 (Aug. 
29, 2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  The 
duties to notify and assist claimants have been implemented 
by regulations published at 66 Fed. Reg. 45620 (Aug. 29, 
2001).  

In this case, the RO has obtained the veteran's service 
medical records, pertinent private medical treatment records 
and VA medical treatment records.  January 1998 and May 2002 
statements of the case set out the applicable law and 
regulations.  In the July 1999 remand, the Board specifically 
instructed the RO to obtain specific evidence that could help 
substantiate the veteran's claim for service connection.  The 
RO complied with the Board's request. 

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained, to 
include a VA examination.  Since there is no identified 
probative evidence which remains outstanding, it is not 
possible for VA to notify the appellant of evidence he should 
obtain or evidence that VA would attempt to obtain.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further 
obtaining VA examination is not necessary, inasmuch as the 
evidence, both lay and medical, does not reflect that the 
current psychiatric disability may be associated in any way 
to military service.  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA, and that any additional steps taken to attempt to 
obtain more evidence would be fruitless and needlessly delay 
disposition of this appeal.  

A review of the veteran's service medical records reveals no 
complaints, findings or diagnoses of a psychiatric disorder.

The veteran filed a claim for a psychiatric disorder in March 
1997.  He stated that shortly after release from active duty 
in 1980, he was treated for a psychiatric disorder at the 
Bedford, Massachusetts VA Medical Center (VAMC) and that he 
received treatment at the Nashua Charter Brookside Hospital 
from January 1996 to August 1996.

VA outpatient treatment records and hospital reports dated 
from February 1987 to June 1997 revealed that the veteran 
received treatment for variously diagnosed psychiatric 
disorders.  In a February 1987 treatment record, it was noted 
that the veteran was presented to the hospital with a request 
to have counseling.  He stated that he had been depressed for 
the past four years after breaking up with his girlfriend.  
It was noted that the veteran had no prior history of 
hospitalization or outpatient care in the VA system.  He was 
diagnosed with chronic depression with paranoid features. 

Medical treatment reports dated from February 1996 to October 
1996 from Charter Brookside Hospital reveal that the veteran 
was diagnosed and treated for schizophrenia. 

Following appellate review in July 1999, the case was 
remanded by the Board for further development of the 
evidence.  The Board noted that the veteran had asserted that 
he received psychiatric treatment at the Bedford VAMC 
beginning in 1980, shortly after separation from service and 
that such treatment had continued to the present time.  The 
RO had requested that the Bedford VAMC furnish copies of all 
records of treatment of the veteran at that facility from 
1980 to the present time.  In response, the Bedford VAMC 
furnished copies of records of treatment of the veteran from 
February 1987 to the present time.  The veteran reiterated in 
his substantive appeal that he had received treatment at the 
Bedford VAMC since 1981 and that upon inquiry, he had 
discovered that records of such treatment were located at the 
Federal Records Center in Waltham, Massachusetts.  The Board 
instructed the RO to contact the Federal Records Center and 
to request that that facility conduct a search for all 
archived medical records of the veteran at the Bedford VAMC 
from 1980 to 1987.

The veteran's representative submitted duplicate VA treatment 
records dated from February 1987 to April 1988.  

In a January 2001 response to the RO's request for VA 
treatment records dated from 1980 to 1987, it was noted that 
there were no records of treatment of the veteran from 
Bedford or Waltham for that time period.  Duplicate treatment 
records from Bedford VAMC dated from February 1987 to June 
1997 were submitted.

In a May 2002 supplemental statement of the case, the RO 
continued to deny service connection for a psychiatric 
disability.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic diseases, including psychoses, 
will be presumed to have been incurred during service, if 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In this case, there is no competent evidence linking a 
psychiatric disorder to the veteran's service.  The service 
medical records do not reveal that the veteran was ever seen 
in service for psychiatric treatment or related complaints.  
The veteran has asserted that he received psychiatric 
treatment shortly after his discharge from service, however, 
there is no evidence of this.  Rather, the evidence of record 
shows that the veteran first received treatment for 
psychiatric related complaints in 1987, several years post-
service.  At that time, he attributed the onset of 
psychiatric symptoms to post-service events, centering around 
family and relationship problems and dissatisfaction with his 
job.  There is no specific allegation that a psychiatric 
disorder, however diagnosed, actually had its onset in 
service.  Rather the veteran claimed that he began treatment 
for psychiatric symptoms shortly after service discharge.  
The RO has attempted to obtain these records, but it is clear 
that they do not exist.  

In sum, there is no competent evidence supporting the 
veteran's claim that a psychiatric disorder is related to 
service or that a psychosis was manifest to the requisite 
degree following service discharge.  Thus, the Board must 
conclude that service connection for such is not warranted.  
Because the preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

